Name: Commission Regulation (EC) No 916/2004 of 29 April 2004 amending Regulation (EC) No 1438/2003 laying down implementing rules on the Community Fleet Policy by reason of the Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union
 Type: Regulation
 Subject Matter: technology and technical regulations;  fisheries;  European construction
 Date Published: nan

 Avis juridique important|32004R0916Commission Regulation (EC) No 916/2004 of 29 April 2004 amending Regulation (EC) No 1438/2003 laying down implementing rules on the Community Fleet Policy by reason of the Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union Official Journal L 163 , 30/04/2004 P. 0081 - 0082Commission Regulation (EC) No 916/2004of 29 April 2004amending Regulation (EC) No 1438/2003 laying down implementing rules on the Community Fleet Policy by reason of the Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European UnionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof,Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 57(2) thereof,Whereas:(1) As the date of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia is 1 May 2004, the provisions of Commission Regulation 1438/2003 should be adapted.(2) Regulation (EC) No 1438/2003 should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1438/2003 is amended as follows:1. Article 2 is amended as follows:(a) The following subparagraph is added to point 1:"For the New Member States, 'GTa' or 'the total tonnage of vessels leaving the fleet with public aid after 31 December 2002' means the total tonnage of vessels that left the fleet with public aid between 1 May 2004 and the date for which GTtis calculated."(b) The following subparagraph is added to point 4:"For the New Member States 'GT100' or 'the total tonnage of vessels of more than 100 GT entering the fleet with public aid granted after 31 December 2002' means the total tonnage of vessels of more than 100 GT that entered into the fleet between 1 May 2004 and the date for which GTtis calculated, and for which an administrative decision by the Member State concerned to grant aid was taken after 30 April 2004."(c) The following subparagraph is added to point 5:"For the New Member States 'kWa' or 'the total power of vessels leaving the fleet with public aid after 31 December 2002' means the total power of vessels that left the fleet with public aid between 1 May 2004 and the date for which kWtis calculated."(d) The following subparagraph is added to point 6:"For the New Member States 'kW100'or 'the total power of vessels of more than 100 GT entering the fleet with public aid granted after 31 December 2002' means the total power of vessels of more than 100 GT that entered into the fleet between 1 May 2004 and the date for which kWt is calculated, and for which an administrative decision by the Member State concerned to grant aid was taken after 30 April 2004."(e) The following point is added as point 11:"11. The 'New Member States': means the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia."2. The following Article 6a is inserted:"Article 6aFishing capacity of the fleet of the New Member States at 1 May 2004For the New Member States, for the purposes of Article 7a, the fishing capacity in terms of tonnage (GT04) and power (kW04) at 1 May 2004 shall be determined taking into account, in accordance with Annex III, the entries of vessels which are based on an administrative decision by the Member State concerned taken between 1 May 2001 and 30 April 2004, and which take place not later than three years after the date of the administrative decision."3. The following Article 7a is inserted:"Article 7aMonitoring of entries and entries in the New Member States1. In order to comply with Article 13 of Regulation (EC) No 2371/2002, each New Member State shall ensure that at all times the fishing capacity in tonnage (GTt) is equal to or less than the fishing capacity at 1 May 2004, (GT04) as adjusted by:(a) deducting:(i) the total tonnage of vessels leaving the fleet with public aid after 30 April 2004 (GTa );(ii) 35 % of the total tonnage of vessels of more than 100 GT entering the fleet with public aid granted after 30 April 2004 (GT100 );(b) and adding(i) the total tonnage increases granted under the provisions of Article 11 (5) of Regulation (EC) No 2371/2002 (GTS );(ii) the result of the re-measurement of the fleet (Ã (GT-GRT)).Each New Member State shall ensure that the following formula is complied with:GTt&lt;= GT04 - GTa - 0.35 GT100 +GTS+ Ã (GT-GRT).2. 2. In order to comply with Article 13 of Regulation No 2371/2002, each New Member State shall ensure that at all times the fishing capacity in power (kWt) is equal to or less than the fishing capacity at 1 May 2004, (kW04) as adjusted by deducting:(a) the total power of vessels leaving the fleet with public aid after 30 April 2004 (kWa);(b) 35 % of the total power of vessels of more than 100 GT entering the fleet with public aid granted after 30 April 2004 (kW100).Each New Member State shall ensure that the following formula is complied with:kWt&lt;= kW04 - kWa - 0.35 kW100."4. The following Annex III is added:"ANNEX IIIRULES FOR THE CALCULATION OF THE FISHING CAPACITY IN TERMS OF TONNAGE (GT04) AND POWER (KW04) FOR THE NEW MEMBER STATESFor the purposes of this Annex:1. GTFR: meansthefishing capacity of the fleet on the date of accession in terms of tonnage as calculated on the basis of the Community fishing fleet register;2. GT1: means the total tonnage of vessels which entered the fleet after the 1 May 2004 based on an administrative decision taken between 1st May 2001 and 30 April 2004;3. kWFR: means fishing capacity of the fleet on the date of accession in terms of power as calculated on the basis of the Community fishing fleet register;4. kW1: means the total power of vessels which entered the fleet after the 1 May 2004 based on an administrative decision takenbetween 1st May 2001 and 30 April 2004;The fishing capacity of the fleet expressed in terms of tonnage GT04 and power kW04, as defined in Article 6a, shall be calculated with the following formulae:GT04 = GTFR + GT1kW04 = kWFR + kW1"Article 2This Regulation shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia..This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2004.For the CommissionFranz FischlerMember of the Commission